WILKINS, Circuit Judge,
concurring in part and dissenting in part:
I concur in the majority’s holding that Defendant did not comply with the termination provision in the Agreement. I also concur in the remand for consideration of whether the Agreement was a voidable prehire agreement and whether Defendant effectively repudiated it. However, I respectfully dissent from the holding that the Agreement unambiguously requires Defendant to make trust fund contributions on behalf of union and non-union employees.
The one-page Acceptance of Agreement signed by Defendant provides that: “Employer agrees to make payments ... covering all of its employees in the craft classification represented by ... Local No. 697____” The incorporated Agreement requires health and welfare trust fund contributions for hours worked “by employees represented by Local No. 697” and contributions to the pension and apprenticeship trust funds for hours worked “by an employee in the craft classification represented by Local No. 697.”
*1108The phrase “employees represented by Local No. 697” can fairly be read as meaning employees who are union members. Whereas, the phrase “employee in the craft classification represented by Local No. 697” can be read as meaning union and non-union members. The Agreement is unclear and ambiguous as to the employees for which Defendant was required to make trust fund contributions.
The parol evidence adduced at trial, without objection from Plaintiff Trustees, amply supports the district court’s finding that the parties intended the Agreement to require Defendant to make contributions only on behalf of union member employees. Defendant testified that he understood the Agreement to apply only to union members and he was told by Plaintiff Trustee Clark that he would only have to make contributions on behalf of the union members. He further testified that he was never asked to make any contributions for non-union men. Robert Giles, a member of the executive board of the Local No. 697 at the time Defendant entered the Agreement, testified that Clark told the Board that Defendant would be contributing only for union members. Plaintiff Trustee Thomas testified that it was his understanding that Defendant would be contributing only for union members and he informed Defendant that the Agreement only pertained to union members.
I would affirm the district court’s decision that the Agreement only required Defendant to make trust fund contributions for hours worked by union member employees.